EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Bosman on 4/15/21.

The application has been amended as follows: 
	Claims:

See the attached claim.



A space between 21 nucleosides on line 2 of claim 1 has been inserted.



Examiner’s Comments
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 3/8/21, with respect to 112 second paragraph, 102, and double patenting have been fully considered and are persuasive.  The rejections of claims 1-5 and 7-32 has been withdrawn because the claims were limited to an antisense oligonucleotide having at least 21 nucleosides of the sequence of SEQ ID NO: 126. 
Election/Restrictions
No pending claims are withdrawn at this time because applicant cancelled all of the non-elected embodiment in any pending claim.   See page 3 of the non-final rejection mailed on 12/9/20 for what subject matter is still considered withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635